DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Status of Claims
In the Claims filed on 02/22/2022: 
Claim 1, 15-16, and 18-20 has/have been amended. 
Claim(s) 4 and 6 has/have been canceled. 
Claim(s) 1-3, and 5, and 7-20 is/are pending in this application.
Claim(s) 1-3, and 5, and 7-20 are rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 13 depends on claim 11 and comes after claim(s) 12 which depends on claim 10. Claim 13 should come before claim(s) 12 because of its dependency on claim 11 (claim 13 should come immediately after claim 11).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant’s amendments have successfully overcome the previous 112 rejection and thus are withdrawn.
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. With respect to claim 1 applicant argued:
Applicant urges that claim 1 as amended herein recites in part: "...a charging zone proximate each charging interface through which the battery-powered vehicle passes while flying under power from an on-board battery, each charging interface adapted to engage with and to provide a charging current to a charge-receiving interface implemented on the battery-powered vehicle as the battery-powered vehicle flies through the charging zone;" (emphasis added). Claim 1 further recites in part: "... and wherein the battery powered vehicle flies through the charging zone with the charging interface and the charge receiving interface engaged,". 
These limitations in claim 1 should make it abundantly clear to a person of ordinary skill that in applicant's claim, the charging interface and the charge receiving interface are engaged during the time period that the battery powered vehicle flies under its own power through the charging zone. 
In Lee there charging interface is the hole 210 into which the charge receiving interface post 340 is inserted to enable charging. The applicant urges that in Lee the vehicle is fastened into the hole 210 by the post before charging takes place. In support of this contention the applicant offers Lee paragraphs [0074] to [0078], as follows: 
[0074] A containing and charging apparatus according to another embodiment of the present invention is described below with reference to FIGS. 7 to 10. 
[0075] The containing and charging apparatus according to the present embodiment is configured to accommodate one or more unmanned VTOL aircrafts on the side of the post 200, fasten the unmanned VTOL aircrafts to the side of the post 200, and simultaneously charge the unmanned VTOL aircrafts with electricity. 
[0076] That is, as illustrated in FIG. 7, in the containing and charging apparatus according to present embodiment, one or more lateral fastening holes 210 are formed in the side of the post 200 placed on the ground. 
[0077] The pole 340 of each of the unmanned VTOL aircrafts 300 is inserted into and fastened into each of the lateral fastening holes 210. As illustrated in FIG. 9, the pole 340 of the unmanned VTOL aircraft 300 is formed to protrude from the front of the unmanned VTOL aircraft 300. A vision sensor and a camera may be mounted at front end 3401 of the pole 340. 
[0078] The pole 340 of the unmanned VTOL aircraft operates using a charging/fastening method identical to that of FIG. 4. Furthermore, an LED/IR strip (not illustrated) may be mounted on the pole 340, and thus the unmanned VTOL aircraft 300 may determine a height from the ground. 
It is abundantly clear that in Lee the post from the VTOL fastens the VTOL to the post before charging occurs. To further illustrate this fact, the applicant offers, from Lee paragraph
[0081]: "In this case, when the unmanned VTOL aircraft 300 is separated from the lateral fastening hole 210 and then performs flight again after the completion of the charging,...". Clearly, if the VTOL resumes flight after charging, it was NOT in flight during charging. 
The teaching of Lee has been, perhaps unintentionally, misrepresented in the action. The applicant urges that Lee does not teach or suggest that the battery powered vehicle flies through the charging zone with the charging interface and the charge receiving interface engaged. Nor does any other reference cited or applied teach this limitation, as has been urged by the applicant. 

Applicant’s arguments are not persuasive. With respect to applicant’s argument that:
These limitations in claim 1 should make it abundantly clear to a person of ordinary skill that in applicant's claim, the charging interface and the charge receiving interface are engaged during the time period that the battery powered vehicle flies under its own power through the charging zone. 
In Lee there charging interface is the hole 210 into which the charge receiving interface post 340 is inserted to enable charging. The applicant urges that in Lee the vehicle is fastened into the hole 210 by the post before charging takes place. In support of this contention the applicant offers Lee paragraphs [0074] to [0078], as follows: 

Applicant arguments appear to be non sequiturs. That is, first applicant states that “in applicant's claim, the charging interface and the charge receiving interface are engaged during the time period that the battery powered vehicle flies under its own power through the 
Additionally, with respect to applicant’s statement that “The applicant urges that in Lee the vehicle is fastened into the hole 210 by the post before charging takes place” it is noted that this statement is contradicted by ¶[75] cited above by applicant where it is stated that these actions happen simultaneously. As such Lee unquestionably teaches the limitation in question since Lee explicitly shows the vehicle flying under its own power as it moves through the charging zone as it fastened/engaged the charging interface and Lee is explicit that the fastening/engaging occurs simultaneously with the charging.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 1, 3, 5, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), and Lee (US 2017/0182901).

With respect to claim 1 Michalski teaches a system for managing charging of a battery-powered vehicle powered vehicle in a transportation infrastructure comprising: 
a computerized control node (Michalski Fig. 11 element 110 ¶[82] “server”) having network connectivity to a first network supporting covering a geographic region (Michalski Fig. 10 ¶[47-48, 77-78]); 
a plurality of vehicle charging facilities (Michalski Fig. 10 element 11c ¶[77-78] “stand”) distributed within the geographic region covered by the network (Michalski Fig. 10 ¶[77-78]); and 
a computerized charge controller connected to each one of the plurality of charging facilities (Michalski Fig. 11 element 118 ¶[97-98] “control system”);
It is noted that although Michalski does not explicitly refer to the communication system as being a “Wide area network” (WAN), the communication system described by Michalski appears to be a WAN. Specifically, WAN is a term of art defined as “a computer network in which the computers connected may be far apart.” In their disclosure, applicant does not appear to be redefining this term. The computing systems in the stand and drone in Michalski are clearly shown as being connected and far apart and hence it appears that Michalski inherently teaches a “Wide area network.” 

wherein the computerized control node, based on a starting point and a destination for the battery-powered vehicle within the geographic region, and preprogrammed range on a charged battery for the battery-powered vehicle, selects, prior to the battery-powered vehicle leaving the starting point, a specific grouping of the plurality  vehicle charging facilities and assigns that specific grouping of charging facilities as a route cluster network (RCN) of charging facilities for meeting charging requirements of the battery-powered vehicle traveling for the starting point to the destination, scheduling a charging event for the battery-powered vehicle at each of the vehicle charging facilities in the RCN .

this feature is strongly implied by Michalski. More specifically, Michalski teaches that a flight plan can be provided “including stops” (Michalski ¶[117]). From the context of Michalski, one of ordinary skill in the art would recognize that the stops along the flight plan are intended to correspond to stopping to recharge the uav as necessary. This would therefore correspond to the limitations from applicant’s claim shown above wherein a flight plan is created for the UAV with stops for recharging the UAV planned out along the way. However assuming arguendo and the stops taught by Michalski are for other purposes, applicant has been provided with Morgan-Brown.
Morgan-Brown teaches an electric vehicle routing system wherein the computerized control node (Morgan-Brown Fig. 1 element 104 ¶[30] “route determination module”), based on a starting point and a destination for the battery-powered vehicle within the geographic region (Morgan-Brown Fig. 2a-d, 3 ¶[44-49]), and preprogrammed range on a charged battery for the battery-powered vehicle (Morgan Brown ¶[10, 49, 84]) selects, prior to the battery-powered vehicle leaving the starting point, a specific grouping of the plurality of vehicle charging facilities (Morgan-Brown Fig. 2a-d, 3 ¶[44-49]) and assigns that specific grouping of charging facilities as a route cluster network (RCN) of charging facilities for meeting charging 
Thus as shown above Michalski teaches a base invention of a drone being serviced by multiple charging locations as it travels along a flight path and Morgan-Brown teaches identifying which charging locations can service an electric vehicle as it travels along a route prior to the start of the trip. These two references are analogous to one another because both are drawn to managing the charge of a drone. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Morgan-Brown because the teaching of identifying which charging locations can service an electric vehicle as it travels along a route prior to the start of the trip taught by Morgan-Brown was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a drone being serviced by multiple charging locations as it travels along a flight path taught by Michalski to yield the advantage of providing better planning of a trip and avoiding accidently running out of power mid-flight and the results would have been predictable to one of ordinary skill in the art.
Although Michalski does teach each of the vehicle charging facilities comprising a charging zone proximate the charging facility through which the battery-powered vehicle passes and a charging interface adapted to engage with and to provide a charging current to a charge receiving interface implemented on the battery-powered vehicle (Michalski Fig. 3, 4 ¶[47]) Michalski does not teach wherein each vehicle charging facility comprising a vertical post 
Lee teaches a vehicle charging facility comprising a vertical post extending upward from a base at a ground surface (Lee Title, Fig. 7 ¶[76]), the post having two charging interfaces implemented at different heights on the vertical post (Lee Title, Fig. 7 elements 210 ¶[76] “fastening holes”), a charging zone proximate each charging interface through which the battery-powered vehicle passes while flying under power from an on-board battery (Lee Title, Fig. 9a-b ¶[24, 77-81] wherein the UAV is guided To the charging area), each charging interface adapted to engage with and to provide a charging current to a charge-receiving interface implemented on the battery-powered vehicle as the battery-powered vehicle flies through the charging zone (Lee Title, Fig. 9a-b ¶[24, 77-81]).
Thus as shown above, Michalski teaches all relevant limitations except does not explicitly teach using the element of a charging station with a post like design. Lee teaches a charging station with a post like design as well as its function. One of ordinary skill in the art would have recognized that it would have been an obvious the substitution of elements to use the post like charging station taught by Lee instead of the charging stations taught by Michalski because the post-type apparatuses for containing and charging an unmanned VTOL aircraft have the advantage of being easily installed into existing infrastructure such as street lights 

With respect to claim 3 Michalski teaches a system wherein the vehicle charging facilities comprise both dedicated charging stations and multiple purpose facilities (Michalski Fig. 10 ¶[47-48, 77-78]).

With respect to claim 5 Michalski teaches a system wherein the charging interface comprises one or both of slider rails or wireless charging pads (Michalski Fig. 1-6 element 22 ¶[45]). 

With respect to claim 15 Michalski teaches a system wherein the electric vehicle battery-powered vehicle syncs with the computerized control node once a travel event is uploaded status (Michalski Fig. 15 elements s10-s23 also Figs 16-24 ¶[128-129]). It is noted that the act of handing off control from one computer to another is basic communications and it would an obvious modification to one of ordinary skill in the art to modify Michalski to have the onboard controlling the UAV during charging vs having the station computer controlling the UAV as the results of such a modification would be predictable..



With respect to claim 17 Michalski teaches a control system, wherein each charging facility charge controller communicates at least vehicle charge status and estimated time of arrival to the next charging facility to a next charging facility charge controller in a flight path (Michalski ¶[113-117]). It is noted that although Michalski teaches that it’s the server which communicates to each stand the information in question, modifying Michalski such that the stands are communicating the information between themselves would be basic computing and would be within the skill of one of ordinary skill in the art and would not yield any unexpected results (The stand computer sends the data instead of the server).

With respect to claim 18 Michalski teaches a control system and apparatus, wherein the route cluster network of charging facilities reports service data regarding the battery powered vehicle to the computerized control node as it occurs, (Michalski ¶[113-117]). 

With respect to claim 19 Michalski teaches a control system and apparatus, wherein the computerized control node periodically assesses route cluster network status for each active travel event (Michalski ¶[113-117]). 

.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901) and further in view of Martinotti (US 2018/0126871).

With respect to claim 2 Michalski as modified in claim 1 does not appear to teach a system and apparatus, wherein the battery-powered vehicle is a pod with a rechargeable battery the pod coupled to and carried by a drone (Martinotti Fig. 1-3 ¶[13-19]). 
Martinotti teaches a system and apparatus, wherein the battery-powered vehicle is a pod with a rechargeable battery the pod coupled to and carried by a drone (Martinotti Fig. 1-3 ¶[13-19]). 
Thus as shown above Michalski teaches a base invention of an electric drone and Martinotti teaches a modular pod type electric vehicle. These two references are analogous to one another because they are both drawn to electric drone type vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Martinotti because the teaching of a modular pod type electric vehicle taught by Martinotti was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable .

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901) and further in view of Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file).

With respect to claim 7, Michalski does not talk about whether or not capacitors are used in their charging stations. It is noted that capacitors are notoriously old and well known in the art of electronics and are likely a part of Michalski’s charging stations. Assuming arguendo that it does not applicant has been provided with Dongyang.
Dongyang teaches a control system and apparatus, wherein the computerized charge controller comprises a first ultra-capacitor for providing high charge current (Dongyang sections I and II note: Super capacitors and ultra capacitors are the same thing).
Thus as shown above Michalski teaches a base invention of a charging station and Dongyang teaches wherein a charge controller comprises a first ultra-capacitor for providing high charge current. These two references are analogous to one another because both systems 

 With respect to claim 8 Michalski as modified in claim 7 teaches a system wherein the charge controller is coupled to a power grid, and transfers power into the first ultra-capacitor from the power grid (Dongyang Section I paragraph 2). 

With respect to claim 9 Michalski as modified in claim 7 teaches a system wherein the charge controller directs discharge of the first ultra-capacitor to the charge transfer apparatus on demand (Dongyang At least Section I paragraph 1). 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), .

With respect to claim 10 Michalski does not clearly state that the vehicle’s energy storage and transfer device is an ultra-capacitor. It is noted that capacitors are notoriously old and well known in the art of electronics and are likely a part of Michalski’s vehicles. Assuming arguendo that it does not applicant has been provided with Berry.
Berry teaches electrically-powered vehicles wherein the electrically-powered vehicles include a second ultra-capacitor separated from the first ultra-capacitor during charging by the charge transfer apparatus (Berry ¶[7, 14, 29]). 
Thus as shown above Michalski teaches a base invention of an electric drone and Berry teaches an electric drone wherein the electric drone include an ultra-capacitor. These two references are analogous to one another because both are drawn to electric drones. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Berry because the teaching of an electric drone wherein the electric drone include an ultra-capacitor taught by Berry was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an electric drone taught by Michalski because it is known that ultra capacitors have high power densities, fast charge and discharge, long working life and are adaptable to the working environment (see Dongyang section I, paragraph 1) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 11 Michalski as modified in claim 1 and 10 teaches a system wherein, wherein the charging interface comprises slider rails and the charge receiving interface comprises electric contact brushes connected to the second ultra-capacitor, the brushes making physical contact with the slider rails to take the transferred charge into the second ultra-capacitor from the first ultra-capacitor (Michalski Fig. 1-6 element 22 ¶[45], Dongyang sections I and II, Berry ¶[7, 14, 29]) as the battery powered vehicle moves through the charging zone (Lee Title, Fig. 9a-b ¶[24, 77-81]). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), Berry (US 2014/0103158) and further in view of Akhavan-Tafti (US 2019/0381910).
With respect to claim 12 although Michalski does disclose wireless charging (Michalski ¶[61]), Michalski does not go into low level detail of how the wireless charging works.
Akhavan-Tafti teaches a control system, wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy storage device (Akhavan-Tafti ¶[47]). 
Thus as shown above Michalski teaches a base invention of wireless charging and Akhavan-Tafti teaches wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), and Berry (US 2014/0103158) and further in view of Lovshin (US 2016/0016476).

With respect to claim 13 although Michalski as modified previously does teach charging via sliding rails (Michalski Fig. 1-6 element 22 ¶[45]), Michalski as modified previously does not clearly teach wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle when disconnected from the power source.

Thus as shown above Michalski teaches a base invention of a drone with an energy storage device and Lovshin teaches discharging an ultra capacitor into a battery within a drone. These two references are analogous to one another because both systems are drawn to . Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Lovshin because the teaching of discharging an ultra capacitor into a battery within a drone taught by Lovshin was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a drone with an energy storage device taught by Michalski to yield the advantage of eliminating/reducing and an overall decrease in the use of electricity generated by fossil fuels (see Lovshin ¶[13]) and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), and Berry (US 2014/0103158) and Akhavan-Tafti (US 2019/0381910) and further in view of Lovshin (US 2016/0016476).


Lovshin teaches wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle after disengagement from the energy source (Lovshin ¶[32, 55]). 
Thus as shown above Michalski teaches a base invention of a drone with an energy storage device and Lovshin teaches discharging an ultra capacitor into a battery within a drone. These two references are analogous to one another because both systems are drawn to . Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Lovshin because the teaching of discharging an ultra capacitor into a battery within a drone taught by Lovshin was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a drone with an energy storage device taught by Michalski to yield the advantage of eliminating/reducing and an overall decrease in the use of electricity generated by fossil fuels (see Lovshin ¶[13]) and the results would have been predictable to one of ordinary skill in the art.
Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnamoorthy (US 2018/0074485): Teaches a drone charging system that explicitly mentions a WAN (Krishnamoorthy ¶[20-21]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665